         Case 2:21-mj-00081-kjd Document 1-1 Filed 08/16/21 Page 1 of 5




                                  AFFIDAVIT


     Eric Brimo, being duly sworn, deposes and states:

     1.      I am a Special Agent with the Bureau of Alcohol,

Tobacco,    Firearms and Explosives        (ATF), and have been so

employed since 2016.      Prior to working for ATF,      I was a Special

Agent with the U.S. Department of State, Diplomatic Security

Service, since 2010.      I am familiar with federal laws relating to

firearms and controlled substances, have been trained in the

investigation of violations of said laws, and have participated

in such investigations. During my law enforcement career,                 I have

worked on numerous investigations involving unlawful firearm

possession. I am also familiar with federal laws regarding

unlawful firearm possession by prohibited persons and have

worked several investigations involving prohibited persons using

firearms.

     2.      I am aware of facts that give me probable cause to

believe that Eric Grenier possessed firearms as a convicted

felon,    in violation of 18 U.S.C. § 922(g) (1). This affidavit is

based upon my training and experience as well as the

investigation of various law enforcement officers.             More

specifically, I     know the information contained within this

affidavit comes from information provided from the Brandon

Police Department      (BPD)   and my own involvement in the

investigation.      Because this affidavit is submitted for the

                                       1
      Case 2:21-mj-00081-kjd Document 1-1 Filed 08/16/21 Page 2 of 5




limited purpose of establishing probable cause, I have not set

forth each and every fact learned by law enforcement during the

course of the investigation. Where I describe a statement, it is

described in substance, not verbatim.

     3.   On August 10, 2021, I was contacted by BPD Chief of

Police Christopher Brickell, who said that he and members of BPD

had received information that Grenier was unlawfully in

possession of firearms at his residence, located at 818 High

Pond Road in Brandon.     Chief Brickell said that in late July

2021, BPD received information from several neighbors that

Grenier was in possession of firearms.        Specifically, Chief

Brickell stated that BPD was investigating an alleged

altercation in which Grenier reportedly displayed a handgun

while threatening a neighbor.


     4.   Chief Brickell advised that upon further

investigation, BPD officer Michael VonSchleusingen applied for,

and was granted, a State of Vermont search warrant for Grenier's

residence to locate the handgun that was reportedly displayed in

the altercation.   Chief Brickell requested ATF assistance with

the search due to the reported presence of firearms.


     5.   On August 13, 2021, ATF Special Agent Ben Cohen and I

responded to BPD to assist with the search of Grenier's house.

BPD contacted Grenier and asked him to come to the department to


                                    2
             Case 2:21-mj-00081-kjd Document 1-1 Filed 08/16/21 Page 3 of 5




discuss the reported altercation.               Grenier went to BPD where he

was then detained.           Personnel then travelled to his residence

and secured the premises for the search warrant.


        6.       Upon executing the search warrant, law enforcement

encountered two juveniles, who were asked to wait outside while

the search was completed.            Once secured, SA Cohen and I began

assisting BPD with the search.             Inside, SA Cohen and I located a

locked room towards the rear.             BPD forced open the door, which

led to be a bedroom that appeared to be used by Grenier and his

wife.        Immediately upon opening the door, I observed a black

rifle on the far side of the bedroom against the wall near

several items of male clothing.                The rifle was later identified

as a DPMS Panther Arms Model LR-308 .308 caliber rifle with

serial number FFK006958.            Also, against the wall was a

Winchester XPR 7mm rifle with serial number WIPT07923YM357.


        7.       Investigators continued searching the bedroom and

located two revolvers in a drawer in a standup cabinet: a Smith

& Wesson Model 6291 .44 magnum revolver with serial number

N894721 and a Ruger Model Single Six .22 caliber revolver with

serial number 549954.           Several calibers of assorted ammunition

were also located in the cabinet. In the same drawer,

investigators located a prescription bottle that held loose

change with a label for "Eric Grenier" and a magazine addressed


                                           3
      Case 2:21-mj-00081-kjd Document 1-1 Filed 08/16/21 Page 4 of 5




to "Eric Grenier".     SA Cohen and I then secured the firearms and

ammunition and transported them from the residence.


     8.     ATF Special Agent John McKee, a designated ATF

interstate nexus expert, reviewed the firearm information from

the search.     SA McKee advised that the four firearms recovered

in the search were all manufactured outside the State of

Vermont, and by their presence in the State of Vermont, must

have travelled across state lines, impacting interstate

commerce.


     9.      Grenier is prohibited from possessing any firearms

because he has been convicted multiple times in Vermont for

crimes punishable by imprisonment for a term exceeding one year.

According to his official criminal history and other court

documents I have seen, these convictions include:


     a) a 2000 conviction for burglary, for which Grenier was

sentenced to prison for 1-6 years;

     b)     a 2011 conviction for cultivating marijuana, for which

Grenier was sentenced to prison for 1-5 years.         All but 60 days

of that sentence was suspended;


     c)     a 2012 conviction for burglary, for which Grenier

received a sentence of 2-7 years' imprisonment.          All but 30 days

of that sentence was suspended.



                                    4
      Case 2:21-mj-00081-kjd Document 1-1 Filed 08/16/21 Page 5 of 5




     10.     Because Grenier· has actually served a sentence in

prison that was longer than one year, there is probable cause to

believe that he knew he had been convicted of a crime punishable

by imprisonment for more than one year.        Furthermore, Chief

Brickell told me that when he met with Grenier at BPD shortly

before the search, Grenier denied that there were firearms in

his house.     Grenier told Chief Brickell that he could not

possess firearms because he was a felon.


      ~Dated at Burlington, in the District of Vermont, this
 /
~--' / A day of August, 2021.




                                  ERIC BRIMO
                                  Special Agent, ATF



     Sworn to and subscribed before me this
                                                          .,.~
                                                      / 'f -     day of
August, 2021.




                                  KEVIN J. DOYLE
                                  U.S. Magistrate Judge




                                     5
